Memorandum by the Court.
The board found upon substantial evidence that during the five months of her employment claimant used both a manually operated comptometer and an electric comptometer; that when the latter was no longer available she expressed dissatisfaction to her supervisor and informed him that her production would suffer if she were restricted to a manually operated machine; and that although he told her simply to do the best she could, she remained dissatisfied and resigned. The board held her disqualified for benefits on the finding that she voluntarily left the employment without good cause (Labor Law, § 593, subd. 1) and we find no basis upon which tve could disturb that determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.